 Case 3:18-cv-03386-E-BH Document 43 Filed 03/09/21                  Page 1 of 1 PageID 238



                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

EDGAR ANTONIO MONTOYA GARCIA,                   §
                                                §
               Plaintiff,                       §
                                                §
                                                §
v.                                              §         CASE NO. 3:18-cv-3386-E-BH
                                                §
OVERNIGHT CLEANSE LLC, et al.,                  §
                                                §
               Defendants.                      §


              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court.

       Plaintiff’s Motion for Entry of Default by the Clerk and Motion for Final Default Judgment,

filed July 17, 2020 (Doc. No. 36), is GRANTED in part. A separate default judgment will be

entered in the plaintiff’s favor on his FLSA claim for unpaid overtime wages against Defendants

Gesu Restaurant Group, Inc. and Sunu Samuel.

       SIGNED this 8th day of March, 2021.




                                              Ada Brown
                                              UNITED STATES DISTRICT JUDGE
